Title: From James Madison to Edmund Randolph, 3 September 1782
From: Madison, James
To: Randolph, Edmund


Dear Sir
Philada. Sepr: 3d. 1782.
You will again be disappointed at the opening of this, since it will contain no European intelligence on the subject of peace. Among other reasons which render it astonishing that we should be so long uninformed, a material one is, that neither the Court of France nor our Ministers can be insensible of the inexpediency of leaving the people at large so much exposed to misrepresentations of the Enemy. I am happy to find by your letter of the 24th. and those recd. from my other correspondents by yesterday’s post that so cautious an ear is given to every thing which comes from them of a flattering aspect.
The inclosed hand bill published a few days ago will inform you of the steps taken at Charlestown towards an evacuation of that place. It is said to have given fresh violence to the fermentations at New York.
Another petition from Kentucki has been received by Congress; contending for the right of Congress to create new states and praying for an exertion of it in their behalf A copy will be sent to the Governor by the delegates Mr. Lee moved that the original should be referrd to him by Congress. The debate which ensued was terminated by an adjourment and has not been revived
General Washington writes to Congress that Carlton had concurred in the proposition for a general Cartel so far as to appoint a Commissr. for that purpose. There is little probability however that he has authority to settle such a cartel on the principles which Congress had in view, namely those of a national convention. It was thought by some that this would put to the test the sincerity of their professions on the subject of independence.
I believe I did not acquaint you on a former occasion that the prisoners who have lately returned from captivity in England were discharged in consequence of an agreement by Franklin that a like number of the army of Cornwallis should be given for them. This bold step at first gave much offence. Compassion however for the patriotic captives stifled reproaches They will probably come out yet unless subsequent events discountenance them
There are it seems three letters in the post office from Carlton to the Governor which do not appear to have been licenced nor is it known how they got into that channel. The curiosity of people on this point is inconceivable
A very unlucky accident has happened to one of the fleet of our allies. After it got safe into the Harbour of Boston, the unskilfulness or negligences of a pilot suffered a 74 to strike on a rock, the wound occasioned by which proved mortal. Most of the furniture has been saved.
I have not yet presented the note to Cowan which you have been so good as to enclose to me. The general obstacle to advances here to be replaced in Virga. has been the ballance in trade agst. the latter. This is the current answer to attempts to negociate draughts on Virga. My next will inform you of the result of the experiment of your note. If its success depends merely on a confidence in your credit, it will certainly be productive. Mr. Ross has unlimited credit in this place, may it not be made instrumental to our supply? At least it would be well to consult him when an occasion presents. His bills on Whiteside will command any sum that may be wanted.
Our friend Jones & his family have experienced much efficacy from the climate of Germantown. It will however be some days, perhaps weeks, before he fixes his abode in the City. The difficulty of getting a proper house seems likely to prove as tedious an obstacle as the convalescence of his family.
The french army has been passing through this place for several days Northward. The last division will pass tomorrow or the day after. The praises bestowed on their discipline & sobriety in Virginia, are repeated here with equal cordiality and justice.
